 1                                                                  The Honorable Robert S. Lasnik
                                                                 The Honorable Michelle L. Peterson
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT FOR THE
 8                           WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE

10
11 MARTIE JOLEEN HUGHES and GARRY                       CASE NO. 2:19-cv-01191-RSL-MLP
     HUGHES, individually and as a marital
12 community,                                           ORDER REFORMING CAPTION
13
                                  Plaintiffs,
14
                           v.
15
   THE UNITED STATES of AMERICA, acting
16 through the DEPARTMENT OF THE NAVY;
   and ALYSSA EDWARDS, an individual,
17
18                                Defendants.

19
            Having reviewed the Notice of Substitution, pursuant to the provisions of the Federal Tort
20
     Claims Act, and specifically 28 U.S.C. § 2679(d)(1), substituting the United States of America
21
22 herein in place of and instead of Alyssa Edwards and the United States Department of the Navy.
23 //
24
     //
25
     //
26
27 //
28 //

      ORDER REFORMING CAPTION (PROPOSED)                                UNITED STATES ATTORNEY
      2:19-cv-01191-RSL-MLP - 1                                        700 STEWART STREET, SUITE 5220
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
 1 IT IS HEREBY ORDERED that the caption of this case be amended to read as follows:
 2
 3 MARTIE JOLEEN HUGHES and GARRY                     2:19-cv-01191-RSL-MLP
     HUGHES, individually and as a marital
 4 community,
 5
                                  Plaintiffs,
 6
                           v.
 7
 8 UNITED STATES of AMERICA,
 9
                                  Defendant.
10
11
12          DATED this 24th day of September, 2019.

13
14
                                                      A
15                                                    MICHELLE L. PETERSON
                                                      United States Magistrate Judge
16
17
18
19 Presented by:
20 BRIAN T. MORAN
     United States Attorney
21
22
     /s/ Heather C. Costanzo
23 HEATHER C. COSTANZO, Fla. # 37378
24 Assistant United States Attorney
     Western District of Washington
25 United States Attorney’s Office
     700 Stewart Street, Suite 5220
26 Seattle, Washington 98101-1271
27 Phone: 206-553-7970
     E-mail: Heather.Costanzo@usdoj.gov
28

      ORDER REFORMING CAPTION (PROPOSED)                             UNITED STATES ATTORNEY
      2:19-cv-01191-RSL-MLP - 2                                     700 STEWART STREET, SUITE 5220
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
